DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The indicated allowability of claims 3 and 19 are withdrawn in view of the newly discovered reference(s) to Pyo (US 2015/0097764).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-18, 20, 24-26  are rejected under 35 U.S.C. 103 as being unpatentable over  Oh (US 2017/0124962) in view of Pyo US (2015/0097764).
Regarding claim 1, Oh teaches A display device comprising: a display panel including a plurality of pixel regions (source driver 12); a gate driver configured to sequentially supply light emission control signals to horizontal lines of the display panel (gate driver 13); a data driver configured to supply a data signal corrected by a source voltage to the display panel ([0028]teaches dimming controller modulates RGB, and the timing controller supplies modulated RGB to source driver 12); and a dimming controller  (diming controller 14)configured to control whether to gradually change a frame frequency (modulated/pwm) and gamma correction data according to a duty ratio(modulated/pwm) of the light emission control signals ([0028] teaches RGB data modulated by dimming controller is supplied to source driver 12. [0030] teaches source driver 12, converts modulated RGB into positive/negative polarity voltage using gamma compensation voltage and supplies the converted analog data voltage to the data lines; wherein the dimming controller receives a first duty ratio and a second duty ratio as inputs ([0013][0032]Figs. 3-4 and the respective description), and when the duty ratio of the light emission control signals is within a range from the first duty ratio to the second duty ratio(range being peak brightness of each pixel in a frame to the second brightness of each pixel in a frame)  , the dimming controller controls the frame frequency and the gamma correction data so as to be gradually changed([0028] teaches RGB data modulated by dimming controller is supplied to source driver 12. [0030] teaches source driver 12 , converts modulated RGB into positive/negative polarity voltage using gamma compensation voltage and supplies the converted analog data voltage to the data lines. Although Oh teaches the limitations as discussed above, he fails to teach wherein the first duty ratio is 20% and the second duty ratio is 80%.
However in the same field of providing a dimming method for a display device, Pyo teaches a dimming method wherein the first duty ratio is 20% and the second duty ratio is 80% ([0041] teaches a duty ratio of emission control signals where a range includes 80% and 20%. It would be obvious to one of skill to choose any value from the range to be set a first or second duty ratio as claimed).
Therefore it would have been obvious to one of ordinary skill in the art to combine the shift register as taught by Oh with the duty ratio method as taught by Pyo. This combination would provide an improved method for dimming a display device as taught by Pyo [0006].
Regarding claim 18, Oh teaches A method of driving a display device, the method comprising: inputting a first duty ratio and a second duty ratio ([0013][0032] teaches the dimming controller generates first and second pwm signals having different duty ratios); inputting a first frame frequency (F1) (current frame), a second frame frequency (F2) (next frame changes), the number (N) of frequencies (number of frames), whether or not gradual dimming control is on (dimming control is on), and duty ratios of a light emission control signals ([0033]); and controlling a frame frequency and gamma correction data so as to be gradually changed when the gradual dimming control is in an on state and the duty ratio of the light emission control signal is within a range (range being peak brightness of each pixel to the second brightness of each pixel)  from the first duty ratio to the second duty ratio([0028] teaches RGB data modulated by dimming controller is supplied to source driver 12. [0030] teaches source driver 12 , converts modulated RGB into positive/negative polarity voltage using gamma compensation voltage and supplies the converted analog data voltage to the data lines. Although Oh teaches the limitations as discussed above, he fails to teach wherein the first duty ratio is 20% and the second duty ratio is 80%.
However in the same field of providing a dimming method for a display device, Pyo teaches a dimming method wherein the first duty ratio is 20% and the second duty ratio is 80% ([0041] teaches a duty ratio of emission control signals where a range includes 80% and 20%. It would be obvious to one of skill to choose any value from the range to be set a first or second duty ratio as claimed).
Therefore it would have been obvious to one of ordinary skill in the art to combine the shift register as taught by Oh with the duty ratio method as taught by Pyo. This combination would provide an improved method for dimming a display device as taught by Pyo [0006].

Regarding claims 4 and 20, Oh teaches wherein the dimming controller receives a first frame frequency (F1) (current frame), a second frame frequency (F2) (next frame), and the number (N) of frequencies as inputs and controls frames having first to Nth frequencies (any number of frames after current frame) so as to be generated between a frame before the frame frequency is changed and another frame after the frame frequency is changed (Fig. 3 shows 4 consecutive frames where dimming controller modulates RGB frequency).
Regarding claim 15, Oh a gamma correction unit in which the gamma correction data is stored and which generates the source voltage according to the gamma correction data and transmits the source voltage to the data driver ([0030] gamma compensation voltages. Since Oh teaches using gamma compensation voltages to convert data voltage for the data line it is understood that compensation voltages are stored and accessed when needed).
Regarding claim 16, Oh teaches wherein the dimming controller receives a source control signal as input, which allows the dimming controller to determine whether to gradually change the gamma correction data ([0028-0029]).
Regarding claim 24, Oh teaches generating a source voltage according to the gamma correction data and correcting a data signal inputted to the display device by the source voltage  ([0030] teaches source driver 12 , converts modulated RGB into positive/negative polarity voltage using gamma compensation voltage and supplies the converted analog data voltage to the data lines).
Regarding claim 25, Oh teaches inputting a source control signal which allows determining whether to gradually change the gamma correction data (([0030] teaches source driver 12 , converts modulated RGB into positive/negative polarity voltage using gamma compensation voltage and supplies the converted analog data voltage to the data lines. Since Fig. 3 shows dimming compensation in consecutive frames then it is understood the gamma correction data will change as well)/
Regarding claims 17 and 26, Oh teaches wherein when the source control signal is in an enabled state, a level of the source voltage is gradually changed; and when the source control signal is in a disabled state, the level of the source voltage is not gradually changed (Fig. 3 shows in frame 1 and 4 how peak panel brightness is normal, frames 2 and 3 show where gradual change takes place. Therefore it is understood that the changes are disabled when the frame starts and is enabled to gradually change as the frame progresses).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2017/0124962) in view of Pyo (US 2015/0097764) and Inoue (US 2018/0151593).
Regarding claim 8, Oh teaches the limitations of claim 1 as discussed above and also teaches the gate driver includes a shift register ([0031]), but Oh does not explicitly teach the shift register having a plurality of states that are dependently connected and wherein the stages sequentially output gate driving signals.
However in the same field of driving a display device Inoue teaches the shift register having a plurality of states that are dependently connected and wherein the stages sequentially output gate driving signals (Fig. 26).
Therefore it would have been obvious to one of ordinary skill in the art to combine the shift register as taught by Oh with the duty ratio method as taught by Pyo and shift register as taught by Inoue. This combination would provide a system with an effective way of driving a display device.
Regarding claim 9, Oh  teaches wherein the gate driving signals include a scan signal and a light emission control signal [0031]
Regarding claim 10, Inoue teaches wherein the stages each includes a set input terminal[0242], a reset input terminal[0246], a gate driving signal output terminal(Fig. 26 terminal OT to gate line GL shown at each stage), and a gate shift clock output terminal ([0242] Terminal OT), and wherein the gate shift clock output terminal is connected to the reset input terminal of one of the stages which is as far away as number of k previously, and is connected to the set input terminal of another one of the stages which is as far away as the number of k afterward (Fig. 26 show connection of the shift register stages).
Regarding claim 11, Inoue teaches wherein, when number of the stages is h, the number of k ranges from 1 to h-1 (Fig. 26).
Regarding claim 12, Inoue teaches wherein a gate start pulse is input to the set input terminal of a first stage of the shift register.[0242].
Regarding claim 13, Inoue teaches  wherein the gate driving signal output terminal of the stage is connected to a gate line located for each horizontal line of the display panel(Fig. 26 terminal OT to gate line GL shown at each stage).
Regarding claim 14, Inoue teaches  wherein the stages each outputs a gate shift clock so that the one of the stages which is as far away as the number of k previously is disabled and the another one of the stages which is as far away as the number of k afterward is enabled (Fig. 26 show connection of the shift register stages ([0242] Terminal OT).
Allowable Subject Matter
Claims 4-7 and 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27-28 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621